PER CURIAM.
The judgment on appeal is affirmed. To the extent appellate review of entitlement to attorneys’ fees is sought, the appeal is dismissed for lack of jurisdiction. See GEICO Gen. Ins. Co. v. Williams, 111 So.3d 240, 246 (Fla. 4th DCA 2013) (“ ‘[T]he attorney’s fee issue is not finally resolved or ripe for appellate review until both entitlement and amount have been determined.’”) (quoting Ulrich v. Eaton Vance Distribs., Inc., 764 So.2d 731, 733 (Fla. 2d DCA 2000)).

Affirmed in part & Dismissed in part.

STEVENSON, CIKLIN and LEVINE, JJ., concur.